DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This amendment and arguments filed March 19, 2021.  Claims 1-5 are currently pending wherein claims 1-4 read on a method for producing low molecular weight polytetrafluoroethylene and claim 5 reads on a powder.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Tabata et al (EP 0253400), Yoshida et al (WO 2018/026017) with US 2019/0023818 used for translation purposes and Yoshida et al (WO 2018/026012) with US 2019/0023856 used for translation purposes and herein referred to as Hagi (the third named inventor).

Summary of claim 1:
A method for producing low molecular weight polytetrafluoroethylene, comprising:
(1)    feeding into an airtight container:
high molecular weight polytetrafluoroethylene: and
a gas mixture containing an inert gas and oxygen and having an oxygen content relative to the total of the inert gas and oxygen of 1 to 5 vol%; and
2 to 7.0 x 105 Pa-s,
wherein the low molecular weight polytetrafluoroethylene contains perfluorooctanoic acid and salts thereof in a total amount by mass of not more than 20 ppb.

Summary of claim 5:
Powder comprising low molecular weight polytetrafluoroethylene,
the low molecular weight polytetrafluoroethylene having a melt viscosity at 380°C of 1.0 x 102 to 7.0 x 105 Pa-s and containing 30 or more carboxyl groups at ends of the molecular chain per 106 carbon atoms in the main chain,
the powder containing perfluorooctanoic acid and salts thereof in a total amount of not less than 5 ppb but not more than 20ppb.




Tabata teaches a process of teaching a low-molecular weight polytetrafluoroethylene powder by means of radiation (0001) that is formed by irradiating a high-molecular weight TFE after removing oxygen substantially from the reaction system (0010).  Tabata teaches the reaction to occur in a sealed glass reactor and a vacuum environment (0020) in a Nitrogen is passed through the reactors (0020).  However, Tabata does not teach or fairly suggest the claimed method wherein the high molecular weight tetrafluoroethylene fed into the reactor is a polymer and not a monomer, wherein the reaction occurs in at least 1% of oxygen in the atmosphere, and Tabata does not teach the melt viscosity of the PTFE.  Further, Tabata does not teach the powder wherein the PTFE has the claimed carboxyl groups at the ends and wherein the PTFE has a perfluorooctanoic acid of less than 5 ppb but not more then 20 ppb.


Yoshida teaches a method for producing low molecular-weight polytetrafluoroethylene (abstract) that includes feeding into an airtight container polytetrafluoroethylene (abstract) followed by irradiating the polytetrafluoroethylene to provide low molecular weight polytetrafluoroethylene having a complex viscosity of 1X102 to 7X105 Pa·s at 380°C (abstract).  Yoshida teaches the process to occur in an inert gas that contains less than 5% by volume or less of oxygen (0036).  Yoshida further teaches the low molecular weight PTFE to contain hardly any perfluorooctanoic acid (0087) meaning less than 5 ppb (0087).  However, applicants have perfected priority and shown that the 102(b)(2)(c) exception applies.  Therefore, Yoshida does qualify as prior art.


Hagi teaches a production method for producing low molecular weight PTFE formed from irradiating the PTFE to provide a PTFE with a melt viscosity of 1X102 to 7X105 Pa·s at 380°C (abstract).  Hagi teaches the irradiation to be performed However, applicants have perfected priority and shown that the 102(b)(2)(c) exception applies.  Therefore, Hagi does qualify as prior art.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763